                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEEBA SCOTT HARRIS,                      :
    Plaintiff                            :
                                         :              No. 1:20-cv-2050
            v.                           :
                                         :              (Judge Kane)
RAYMONT TONKIN, et al.,                  :
    Defendants                           :
                                     ORDER

    AND NOW, on this 30th day of April, 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1.    Plaintiff’s complaint (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE for
            failure to prosecute;

      2.    The Court may reconsider its dismissal should Plaintiff provide her updated
            address within a reasonable time period; and

      3.    The Clerk of Court is directed to CLOSE the above-captioned case.


                                                        s/ Yvette Kane
                                                        Yvette Kane, District Judge
                                                        United States District Court
                                                        Middle District of Pennsylvania
